RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3010-19

S.D.,

          Plaintiff-Respondent,

v.

D.M.,

     Defendant-Appellant.
________________________

                   Argued September 15, 2021 – Decided October 15, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Salem County, Docket
                   No. FD-17-0587-11.

                   David T. Garnes argued the cause for appellant.

                   D. Ryan Nussey argued the cause for respondent
                   (Klineburger and Nussey, attorneys; D. Ryan Nussey
                   and Carolyn G. Labin, on the brief).

PER CURIAM
      In this non-dissolution matter, defendant D.M.1 appeals from the

December 13, 2019 and February 14, 2020 orders addressing custody and

parenting time issues related to the parties' son, M.M. (Mark). The December

2019 order temporarily granted plaintiff S.D. sole legal and physical custody of

Mark, and suspended defendant's in-person parenting time. The February 2020

order superseded the December 13 order; designated plaintiff as Mark's parent

of primary residence (PPR); and awarded defendant alternating weekend

parenting time as the parent of alternate residence (PAR).        We affirm the

February 14 order.    Because defendant conceded at oral argument that the

December 13 order is no longer in effect, we discuss it merely to provide context

to our decision.

      Mark was born in 2008. His parents never married. Pursuant to a 2011

order, plaintiff was designated Mark's PPR and defendant, as the PAR, was

awarded parenting time every Thursday starting at 9:00 a.m. until Sunday at

9:00 a.m.

      In May 2018, the parties entered into a consent order to jointly share legal

and physical custody of Mark. The new custodial arrangement was short-lived.



1
  We utilize initials and pseudonyms to protect the confidentiality of the parties
and their child. R. 1:38-3(d)(3).
                                                                            A-3010-19
                                        2
In December 2018, defendant moved to be designated as Mark's PPR, alleging

the child was suffering from emotional issues. In response, plaintiff filed a cross

motion, seeking to return to the parenting time arrangement that predated the

May 2018 consent order. She contended Mark had adjusted poorly to the joint

custodial arrangement and had asked to revert to the former parenting schedule.

      The parties agreed to submit to a custody evaluation and chose Dr.

Katherine Elder as their evaluator. After the evaluation commenced, defendant

addressed the trial court at a June 2019 conference and stated he wanted Dr.

Elder removed as the joint expert because he believed she was "pro-mom." By

then, defendant was self-represented. The judge denied his request and noted

the case was "on backlog." The judge stated:

            I want Dr. Elder's report submitted to the court and to
            the parties no later than July 30th. So, she needs to do
            . . . whatever it is she needs to do, . . . pronto. And I'm
            going to have case management schedule this matter for
            trial in August.

Before the conference concluded, the judge repeated thrice more that the case

would be tried in August. Thereafter, the matter was assigned to another judge,

Dr. Elder withdrew from the case, and the parties agreed to proceed without a

custody evaluation.




                                                                             A-3010-19
                                        3
      A newly-assigned judge conducted another conference in August 2019, by

which time defendant had retained new counsel, and the Division of Child

Placement and Permanency was investigating allegations plaintiff had abused or

neglected Mark.     The judge advised the parties he "had recovered some

significant records from [the Division], and the attorneys have every right to

review them." He further confirmed the attorneys were allowed to review the

Division's records earlier that day.

      A Division worker also appeared at the August 2019 conference. She

testified plaintiff completed co-parenting counseling and that the Division

recommended defendant do the same. Further, the worker testified plaintiff and

Mark underwent a psychological exam with the Division's expert, "Dr. Barr,"2

and that defendant was due to meet with Dr. Barr at the end of August. In

response to that testimony, the judge stated that once the expert's report was

completed, he wanted a copy of it. Neither attorney objected to the request.

      Estimating that Dr. Barr would need approximately a month to finish his

report, the judge concluded, "I can't schedule this case for trial until November




2
  The parties did not supply us with Dr. Barr's first name. Also, it appears the
doctor's report was not admitted into evidence during the parties' custody trial,
nor did Dr. Barr provide testimony to the trial court.
                                                                           A-3010-19
                                       4
at this point." Additionally, the judge informed counsel and the parties that due

to his upcoming transfer to the Criminal Part, another judge would try their case.

      Following the August conference, plaintiff requested and received an

adjournment of a proceeding scheduled for November 2019. The trial court

issued a new notice dated November 1, 2019, which stated, in part, "the above

. . . matter originally scheduled for HEARING on 11/08/2019 at 8:30 [a.m.] is

adjourned. The case has been rescheduled for a HEARING to be held . . . on

12/09/19 at 1:30 [p.m.]."

      Shortly before the December 9 hearing, defendant retained new counsel.

Approximately four days prior to the December 9 hearing, defendant's attorney

asked to adjourn the hearing or to appear by phone. The judge who was assigned

to try the case denied counsel's requests. Nonetheless, defendant's attorney

failed to appear as ordered or write to the court to explain his absence from the

December 9 hearing. The parties and plaintiff's counsel did appear for the

hearing. The judge announced that defendant's attorney "was instructed to be

here ready to go. Why he is not here, I don't know. He does not have leave of

the Superior Court to be absent, so we are proceeding as scheduled." Before

continuing with the hearing, however, the judge briefly recessed to allow

defendant to contact his attorney.      The judge remarked, "[t]his has been


                                                                            A-3010-19
                                        5
scheduled for a significant period of time.         This child[] is hanging in the

balance."

      During the recess, defendant called his attorney. Defendant reported back

to the judge that his attorney asked him to seek a postponement of the hearing.

Defendant also stated his attorney "said that the paper [notice] doesn't indicate

that this is a trial hearing [but] I was . . . pretty alert that you announced this as

a trial hearing." The judge responded:

             So, what's the court to do when I have an attorney who
             is told he cannot appear by phone, who makes no
             arrangements for alternative representation, . . . whose
             office has represented to this . . . court that that attorney
             told you to go find another attorney, despite . . . that I
             don’t have one written document from that lawyer . . ..
             other than an entry of appearance dated December 2,
             2019?

      Plaintiff's counsel offered to postpone the hearing on the condition that

plaintiff enjoy parenting time with Mark. He explained that plaintiff had not

enjoyed parenting time with Mark since "before Thanksgiving," even though she

"was supposed to have [Thanksgiving weekend], and then she was supposed to

have a week vacation time in December."              Counsel further advised that

defendant "won't return the child." Defendant denied refusing to return Mark to

his mother's care, but said Mark had run away twice before and the school

contacted him because Mark "refused to go home." The judge concluded the

                                                                               A-3010-19
                                          6
parties' shared parenting arrangement had "gone off the rails," so he ordered

"[o]n a temporary basis only," that Mark be picked up from school by plaintiff .

The judge instructed that the child did "not have veto power," and "[i]f the child

attempts to run away, reach out to Dad, reach out to Dad's relatives. Dad, you

are ordered to work with the child and get the child back to Mom." Defendant

replied he had just been alerted by Mark's school that Mark was "refusing to go

back" to his mother's, "like he did last week." The judge remained steadfast,

ruling "Mom is going to pick the child up . . . . [and] the child is to be with Mom

until Friday. Dad is to have open and liberal reasonable contact via telephone,

Skype, iPhone, whatever . . . is . . . reasonable." The judge asked defendant if

he understood "this is nothing more than a temporary order to augment the

previous order," and that the parties' custody and parenting time issues would

be addressed upon their return to court that Friday (December 13, 2019).

Defendant confirmed he understood the judge's decision.

      The parties and their respective counsel appeared, as ordered, on

December 13, at which time the judge learned Mark was not returned to

plaintiff's custody, notwithstanding the December 9 order. The trial began, and

with the court's permission and plaintiff's consent, defendant played a series of

videos he took on December 9 and 10, 2019, showing the child was brought to


                                                                             A-3010-19
                                        7
different locations to effectuate the judge's temporary custody order. As the

judge noted, the videos defendant introduced into evidence demonstrated Mark's

repeated refusals to leave his father's vehicle and return to his mother's care.

      We need not outline the judge's findings for each video presented.

Instead, we note our review of this evidence gives us no reason to disturb his

findings. We highlight only a few.

      One video from December 9, 2019 showed two State troopers approach

defendant's car to effectuate the transfer in custody ordered that day. One

trooper was heard reciting a portion of the December 9 order to confirm Mark

(eleven years old at the time) "has no veto power" and defendant was "to work

with the child so that he is returned to [plaintiff]." The judge found defendant

displayed "absolutely atrocious disrespectful" behavior in front of the troopers,

that defendant used "wishy-washy" language with Mark, rather than tell the

child he "should go with [his] mother" and "the child was smart enough and

perceptive enough" to "pick[] up on this." Further, the judge noted the video

showed the child "struck" defendant during the encounter, which behavior was

"accepted as somewhat acceptable" even though it was "absolutely

unacceptable."   Also, during the failed custody exchange, the trooper told




                                                                             A-3010-19
                                        8
defendant that defendant "made no movement out of the car to assist[,]" "no

attempt to assist whatsoever" in the custody exchange.

      The judge also found that videos from December 10, 2019 showed Mark's

maternal aunt trying to encourage Mark to leave his father's car and return to his

mother's care. The judge concluded defendant responded to the aunt in "an

absolutely inappropriate manner," and went "off the deep end in front of the

child" when the aunt referred to "the judge's ruling." Notably, defendant later

admitted on cross-examination that he did not punish Mark for refusing to go

with his mother on either December 9 or 10, 2019.

      When the December 13 hearing concluded, the judge determined he

needed to craft an emergent custody and parenting time order. He explained the

"multiple videos . . . speak for themselves." The judge found "Dad [was]

ordered to work with the child and get the child back to Mom," yet the child had

not returned to his mother's custody. Also, the judge concluded defendant was

"unwilling to . . . allow parenting time," and was either "unwilling or unable to

be a . . . cooperative parent. He is either unwilling or unable to understand or

exercise appropriate decorum in front of his child. He is either unwilling or

unable to follow court orders to the letter." Acknowledging that the court might

"change its opinion and its findings as this matter fully vets," the judge stated,


                                                                            A-3010-19
                                        9
"I'm not willing to gamble with this child's safety and with this child's

wellbeing." Additionally, the judge remarked:

            This is an [eleven]-year-old who seems to think he rules
            the roost. It is clear to this court, for the purposes of
            this hearing and this decision, that, when he doesn't like
            things, he runs away, he goes to Dad. He doesn't like
            to be disciplined, he doesn't want things happening, he
            runs away.

                  ....

            That is why the court, on Monday, put in the order —
            and I'm seeing from the video[s] that it was in vain —
            that [defendant] is to endeavor to reunite the child with
            Mom and follow the order. He has miserably failed in
            that respect. The court has zero confidence in his either
            ability or willingness to obey a court order.

                  ....

            [Defendant] is not to have any face-to-face parenting
            time. [Defendant] may have, for periods not to exceed
            [fifteen] minutes, two days a week, telephone contact,
            must be supervised by [plaintiff] at all times for that
            telephone contact. It will be between the hours of [six]
            and [seven] on Monday and Thursday.

      The hearing continued on January 31 and February 3, 2020. Despite the

several-week hiatus in the trial after December 13, plaintiff's counsel informed

the judge at the January 31 hearing that less than four hours before he appeared

in court, he received notice defendant had subpoenaed roughly fifteen to twenty

witnesses. Plaintiff's counsel objected to the fact the subpoenas were served

                                                                          A-3010-19
                                       10
mid-trial, arguing this was not to be a "trial [by] ambush" and if he had he been

given more notice, he "would have been able to reach out to these people, take

a deposition" in the "almost two months since we were here the last time."

Defendant's attorney did not deny issuing the subpoenas just prior to the January

31 hearing, but he asked the judge to enforce the subpoenas.

      The judge addressed the dispute as follows:

            It is the practice of this court in cases such as this [to
            hear] whatever witness is here today [and is] . . . ready
            to go.

            And if there is an objection when a witness takes the
            stand, the court will hear everybody. The fact of the
            matter is if you have witnesses here today, we'll take
            each witness one at a time, we'll find out if there's an
            objection to that witness. We'll get a proffer what that
            witness is going to testify to.

            But today is the day. Everybody knew from the last
            time we were here today was the day . . . . [W]e're not
            holding up anything. We have a spillover for later on
            this afternoon or next week, . . . but today is the day and
            if the witnesses are not here then shame on whoever
            sent out subpoenas within the [eleven]th hour.

            But we're not . . . holding up anything . . . . we're just
            going to proceed.

      When defendant's counsel noted "none of the witnesses [he subpoenaed]

are here" and he wanted "to have the [Division] caseworkers here," but required

a protective order, the judge questioned, "Why am I hearing about this the first

                                                                           A-3010-19
                                       11
time ever at a quarter of 2:00 on the day that the court etched in st one over a

month ago was our return date?" Further the judge found a "witness would not

be necessitated simply to authenticate and testify as to the records unless or until

there's an objection."    The judge also noted the Division had closed its

investigation of plaintiff after concluding allegations of abuse were "not

established." 3

      The judge again expressed concern that Mark "has had his life hanging in

the balance" and "[i]t's not in the best interest of the child to have any further

delay in these actions." Accordingly, the judge repeated that if defendant's

"witnesses are not here today, they're not testifying," noting defendant "has been

engaged in this for well over a year, [fourteen] months since he filed this matter.

There has been significant delay . . . . Some of it has been attributed to the acts

or behavior of [defendant]."

      As the hearing progressed, defendant's counsel alerted the judge to the

fact he had subpoenaed plaintiff's mother, and she was present in the courtroom.

Therefore, the judge permitted defendant's attorney to call her to the stand before


3
  "An allegation shall be 'not established' if there is not a preponderance of the
evidence that a child is an abused or neglected child as defined in N.J.S.A. 9:6 -
8.21 but evidence indicates that the child was harmed or was placed at risk of
harm." N.J. Dep't of Child. & Fams. v. R.R., 454 N.J. Super. 37, 40 (App. Div.
2018) (quoting N.J.A.C. 3A:10-7.3(c)(3)).
                                                                              A-3010-19
                                        12
defendant's testimony concluded. During the maternal grandmother's testimony,

she denied disparaging defendant in front of Mark. She also denied plaintiff

abused Mark, but she admitted she saw plaintiff physically discipline Mark with

"a smack on the bottom when he would need it" or a "tap" on his face "when

he's gotten smart mouthed."

      Upon the resumption of defendant's testimony, he acknowledged he was

aware that by December 18, 2019, the Division "closed [its] involvement with

[plaintiff]" after considering "all [defendant's] allegations and [Mark's]

allegations since approximately January of 2019." Yet, he conceded that as

recently as January 30, 2020, he called the State police to go to plaintiff's home

for a "wellbeing check" on Mark.         Defendant further admitted on cross-

examination that he did not check with Mark's school, or email any of Mark's

teachers to see how the child was doing after he was placed in plaintiff's sole

custody. He also agreed with plaintiff's counsel that he would not have known

Mark's grades improved after the temporary custody order was entered, but for

plaintiff's counsel showing him Mark's grades from the first and second quarter

marking periods.

      Plaintiff was the last witness to testify. She denied defendant's allegations

that she abused Mark but admitted she had, at times, disciplined the child by


                                                                             A-3010-19
                                       13
giving him "a little smack" "on his butt." She stated she did not leave a mark on

him when she did this and had not disciplined Mark in this manner since

November 2018. Additionally, plaintiff testified she had given Mark a "little

smack" on his face if he was "mouthing off" but never bruised him. She also

stated Mark's demeanor and grades improved after the judge temporarily placed

him in her sole custody.

      When the hearing ended on February 14, the judge issued a comprehensive

oral opinion. In assessing the credibility of the parties and plaintiff's mother,

the judge initially noted plaintiff testified with "a high level of credibility"; the

same was true of plaintiff's mother. On the other hand, the judge stated, "I afford

[defendant] very little if no credibility throughout the entirety of his testimony."

The judge found defendant "demonstrated absolutely no self-awareness

throughout the entirety of his testimony," and that his responses to his attorney

appeared

             to be rehearsed, as if he was reciting something that he
             had memorized. He had a story. He was going to get
             it out in the order he was going to get it out . . . .
             regardless of whether it was responsive . . . even with
             his own attorney.

       Additionally, the judge found much of defendant's testimony was based

on "an absolute lack of personal knowledge. [Defendant] would have this court


                                                                              A-3010-19
                                        14
issue some incredibly stark orders that would affect the health, safety and

welfare of this child based on things that started off with his testi[fying], 'I heard,

I read. I was told.'" The judge noted that defendant's credibility was called into

question "by the evidence that he presented," and that his videos "were an eye-

opener." Further, the judge observed defendant:

             bases everything on what this highly challenged,
             disturbed, anxiety-ridden little boy has related to him
             and this court . . . will not put this child through further
             anxiety.

             It would be of absolutely . . . detrimental effect to bring
             this child in and subject the child to any form of
             testimony or in-camera hearing. . . . [T]he court is
             satisfied that this child has a problem with the truth.

             There is sufficient evidence that . . . this child has
             played one parent off against the other. But the court
             also finds . . . that there is sufficient evidence that
             [defendant] has actually coached this child as well.

                    ....

             [A]nd I direct everyone's attention to D-3 which was a
             [fifty]-second video of the events as recorded by
             [defendant] and edited by [defendant].

             This was a [fifty]-second video where [defendant]
             appears . . . to have pressed record once [Mark] was
             talking about allegations of his mother and
             grandmother hitting him.

             And at one point [Mark] says [the abuse occurred]
             "[the] other day," and [defendant] coaches him and

                                                                                A-3010-19
                                         15
            instructs him and uses the term, "Last week." That's
            chilling. We have a child with emotional issues,
            anxiety and . . . there is no telling what that type of
            coaching and redirecting of this child, what kind of
            effect it has had. It raises the serious question how
            much coaching . . . like that [occurred] on their way to
            the doctor's office, the E.R.s, [the Division], the police
            departments, et cetera.

      The judge concluded defendant's parenting style was "feckless and limp"

in terms of "asserting his authority" over Mark, and defendant was "not in a

position to appropriately parent this child." Importantly, the judge also found

"there is no credible evidence to support that [plaintiff] committed any acts of

physical abuse on the child."

      The judge concluded Mark was a "special needs" child with "significant

behavioral . . . and emotional issues" as evidenced by the testimony and videos

presented. Moreover, he determined that based on the evidence presented,

including Mark's school records, Mark "adjusted well" to being in his mother's

sole custody under the December 13 order, whereas "this fifty-fifty [schedule]

is not working. It's causing more stress and strain to the child." Accordingly,

the judge concluded the parties should continue sharing joint legal custody,

plaintiff should remain Mark's PPR, and defendant should enjoy parenting time

on alternating weekends from Saturdays at 6 p.m. to Sundays at 6 p.m.



                                                                          A-3010-19
                                       16
      Before concluding the trial, the judge asked the parties to step out of the

courtroom to address "something with [defendant's counsel]." At that time, the

judge referred to the failure of defendant's counsel to appear at the December 9

hearing, contrary to the court's instructions. The judge stated the failure to

appear "was unacceptable," but also noted counsel was "a good attorney . . . .

held in very high esteem by this court and in other courts throughout the State."

The judge continued:

            I wasn't going to address this before, but . . . one of the
            sheriff's officers reported that [defendant], I don't know
            if he was talking to you or your secretary [on December
            9 but he] said the judge is - - I see his face getting red.
            I was very upset.

      Defendant's counsel responded, "You communicated that to me, Your

Honor," to which the judge replied, "it's in the past." The judge also stated

defendant's counsel "maintained a truly dignified and professional demeanor

throughout" the rest of the custody proceedings so the judge was "not going to

order any sanctions" because "[i]t's over now."

      On appeal, defendant raises the following arguments:

       I.   [THE] TRIAL COURT ERRED IN FINDING THAT
            THE APPELLANT'S PARENTING-TIME WITH THE
            MINOR CHILD SHOULD BE SUSPENDED AS IT
            WAS DETRIMENTAL TO THE BEST INTERESTS
            OF THE MINOR CHILD.


                                                                           A-3010-19
                                       17
  II.   [THE] TRIAL COURT ERRED IN SUSPENDING
        THE APPELLANT'S PARENTING-TIME WITH THE
        MINOR CHILD PRIOR TO A FULL PLENARY
        HEARING.

 III.   [THE] TRIAL COURT ERRED IN CONDUCTING A
        PLENARY HEARING WITHOUT PROPER NOTICE
        BEING GIVEN TO THE PARTIES.

 IV.    [THE] TRIAL COURT ABUSED ITS DISCRETION
        BY DENYING THE APPELLANT THE ABILITY TO
        CALL CERTAIN WITNESSES AND PRESENT
        CERTAIN EVIDENCE AT THE PLENARY
        HEARING.

  V.    [THE] TRIAL COURT ABUSED ITS DISCRETION
        BY NOT CONDUCTING AN IN CAMERA
        INTERVIEW OF THE MINOR CHILD.

 VI.    THE TRIAL COURT ERRED IN MAKING A
        FINDING THAT APPELLANT HAD "COACHED"
        THE MINOR CHILD.

VII.    THE TRIAL COURT ERRED IN IMPOSING
        RESTRICTIONS ON THE MINOR CHILD'S
        PATERNAL GRANDPARENTS FROM HAVING
        FACE-TO-FACE CONTACT WITH THE MINOR
        CHILD.

VIII.   THE TRIAL COURT ERRED BY FINDING THAT
        THE    [DIVISION] FINDING    OF   "NOT
        ESTABLISHED" EQUATED TO A FINDING THAT
        THERE WAS NO ABUSE OF THE MINOR CHILD
        BY RESPONDENT.

 IX.    THE TRIAL COURT ERRED [IN] DENYING THE
        REQUEST TO APPOINT A GUARDIAN-AD-LITEM
        FOR THE MINOR CHILD.

                                                  A-3010-19
                          18
       X.   THE TRIAL COURT ERRED IN ALLOWING
            INADMISSIBLE HEARSAY FROM AN UNKNOWN
            SHERIFF'S OFFICER WHO EAVESDROPPED ON
            THE APPELLANT AND HIS ATTORNEY'S
            CONVERSATION. (Not Raised Below).

These arguments are unavailing.

       Our review of a trial judge's fact-finding function is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). A judge's fact-finding is "binding on appeal

when supported by adequate, substantial, credible evidence." Id. at 411-12

(citing Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484 (1974)).

"Because of the family courts' special jurisdiction and expertise in family

matters, appellate courts should accord deference to family court factfinding."

Id. at 413. "Deference is especially appropriate 'when the evidence is largely

testimonial and involves questions of credibility.'" Id. at 412 (quoting In re

Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). This is so because the

judge has the opportunity to see and hear the witnesses as they testify, thereby

developing a "'feel of the case' that can never be realized by a review of the cold

record." N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 396 (2009)

(quoting D.Y.F.S. v. E.P., 196 N.J. 88, 104 (2008)).

      Apropos to the instant matter, we also defer to the trial court when it bases

its findings on a review of documentary or video evidence. State v. S.S., 229

                                                                             A-3010-19
                                       19
N.J. 360, 381 (2017). We do so to for institutional reasons: to recognize the trial

court's "experience and expertise in fulfilling the role of factfinder"; to maintain

trial courts' "legitimacy"; and to avoid duplicating efforts without significantly

improving decisional accuracy. Id. at 380-81. A judge's purely legal decisions,

however, are subject to our plenary review. Crespo v. Crespo, 395 N.J. Super.

190, 194 (App. Div. 2007) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)). Governed by these principles, we discern

no reason to second-guess the judge's factual or credibility findings and are

satisfied his legal conclusions are unassailable.         We add the following

comments.

      Although parents have a presumptive constitutional right to have a

relationship with their children, those rights at times must yield to the best

interests of the children. In re Guardianship of K.H.O., 161 N.J. 337, 347-48

(1999). The court has a parens patriae responsibility to consider the welfare of

the child in resolving custody and parenting time disputes. See Fawzy v. Fawzy,

199 N.J. 456, 474-75 (2009). Indeed, the primary concern of any Family Part

judge in a custody matter is to determine what will "protect[] the 'safety,

happiness, physical, mental and moral welfare of the child.'" Beck v. Beck, 86

N.J. 480, 497 (1981) (quoting Fantony v. Fantony, 21 N.J. 525, 536 (1956)).


                                                                              A-3010-19
                                        20
Where the child's best interests have once been determined through trial or, as

here,    by   consent,   the   party   seeking   a   modification   of   the    prior

custody determination must show a change of circumstances warranting

modification. R.K. v. F.K., 437 N.J. Super. 58, 62 (App. Div. 2014); M.P. v.

S.P., 169 N.J. Super. 425, 431 (App. Div. 1979).

        Regarding Points I, II, and VII, all of which relate to the December 13,

2019 order, we "ordinarily refuse to examine moot matters due to [a] reluctance

to render legal decisions in the abstract," but we may choose to rule on such

matters if "they are of substantial importance and are capable of repetition yet

evade review." In re J.I.S. Indus. Servs. Co. Landfill, 110 N.J. 101, 104 (1988).

Here, the custody issues implicated in December 13 order did not escape review,

because the judge re-examined the parties' custodial arrangement and replaced

the December 13 order with the February 14, 2020 order. The latter order now

is the only one governing the parties. Thus, any further review of the December

13 order would "have no practical effect on the existing controversy." Redd v.

Bowman, 223 N.J. 87, 104 (2015) (quoting Deutsche Bank Nat'l Trust Co. v.

Mitchell, 422 N.J. Super. 214, 221-22 (App. Div. 2011)).

        Had the December 13 order survived the entry of the February 14, 2020

order, we still would not conclude the judge erred in suspending defendant's in-


                                                                               A-3010-19
                                        21
person contact with Mark and awarding plaintiff temporary sole physical

custody. That is because the judge properly considered testimony, videos,

defendant's failure to relinquish custody of Mark pursuant to court order, and

the factors set forth in N.J.S.A. 9:2-4 before he entered the emergent order. 4

The evidence the judge relied on amply supported his finding that: the parties

have "virtually no ability to agree, communicate, or cooperate in these [custody]



4
    N.J.S.A. 9:2-4 provides:

              In making an award of custody, the court shall consider
              but not be limited to the following factors: the parents'
              ability to agree, communicate and cooperate in matters
              relating to the child; the parents' willingness to accept
              custody and any history of unwillingness to allow
              parenting time not based on substantiated abuse; the
              interaction and relationship of the child with its parents
              and siblings; the history of domestic violence, if any;
              the safety of the child and the safety of either parent
              from physical abuse by the other parent; the preference
              of the child when of sufficient age and capacity to
              reason so as to form an intelligent decision; the needs
              of the child; the stability of the home environment
              offered; the quality and continuity of the child's
              education; the fitness of the parents; the geographical
              proximity of the parents' homes; the extent and quality
              of the time spent with the child prior to or subsequent
              to     the    separation; the    parents'    employment
              responsibilities; and the age and number of the
              children. A parent shall not be deemed unfit unless the
              parents' conduct has a substantial adverse effect on the
              child.
                                                                           A-3010-19
                                         22
matters;" defendant "set a very poor detrimental example for his child in front

of law enforcement" on December 9; and defendant "would rather videotape

than parent." We also do not fault the judge for concluding Mark needed

stability, and defendant could not meet this need because he was "unwilling or

unable to . . . exercise appropriate decorum in front of his child" and was "either

unwilling or unable to follow court orders to the letter."

      Further, we perceive no basis to second-guess the judge's finding that

contact between Mark's paternal grandparents needed to be temporarily

suspended in December 2019 in tandem with the suspension he imposed on

defendant's parenting time. First, defendant points to no order or agreement

between the parties that awarded defendant's parents the right to have

independent contact with Mark. Second, the judge found defendant's parents

"just sat there [and] did nothing" to facilitate the parenting exchange ordered on

December 9. As the judge aptly noted, even if Mark's paternal grandparents did

not like plaintiff, they were obliged to "support the health, safety and welfare of

this child," and in any event, their contact with Mark was "secondary to

[defendant's]."

      To the extent defendant contends the judge mistakenly referenced a report

from Dr. Barr when he issued his temporary custody ruling, we note the parties


                                                                             A-3010-19
                                       23
previously lodged no objection to the judge receiving and reviewing that report.

Also, the record demonstrates the judge made fleeting references to "Dr. Barr's

report," but he primarily relied on the content of defendant's videos when he

placed Mark in his mother's sole custody. In fact, the judge found the videos

demonstrated defendant could not or would not effectively coparent, and

"clearly thumbed his nose at the [December 9] court order." Additionally, the

judge clarified that whatever information was contained in Dr. Barr's report

"may not even be admissible evidence in the plenary [hearing]." Notably, the

judge did not refer to Dr. Barr's report again when he issued his final decision

on February 14. Under these circumstances, any brief consideration the judge

gave to Dr. Barr's report would constitute harmless error. R. 2:10-2.

      Regarding Point III, defendant argues the trial court conducted the plenary

hearing without giving him proper notice. We disagree.

      A parent has a constitutional right to due process when a change in the

custody of a child has been requested, including the right to adequate notice and

a fair opportunity to be heard. Div. of Youth & Fam. Servs. v. M.Y.J.P., 360

N.J. Super 426, 464-66 (App. Div. 2003). Here, we are satisfied defendant was

given both. In fact, the parties were forewarned by the trial court in June 2019

that they should be ready to try their case that August. Thereafter, they were


                                                                           A-3010-19
                                      24
afforded additional time to prepare for trial because their matter was

rescheduled. Additionally, the parties received notice in November 2019 that

they were to appear for a "hearing" on December 9, 2019. Further, contrary to

the argument defendant advances on appeal, he told the judge on December 9

that he was "pretty alert that you announced this as a trial hearing."

      We also note that when defendant's counsel appeared on December 13 and

stated he was "not aware that today was a final hearing on this application," the

judge disagreed. The judge found defendant's attorney was instructed by the

court days prior to the December 9 hearing that his request for a postponement

or to appear by phone was denied and that he was to physically appear as

scheduled. Under these circumstances, we cannot conclude the plenary hearing

proceeded without proper notice to defendant.

      Regarding Points V and IX, we are not persuaded the judge erred when he

declined to interview Mark or to appoint a guardian ad litem (GAL) for the child.

      Rule 5:8-6 provides in pertinent part:

            As part of the custody hearing, the court may on its own
            motion or at the request of a litigant conduct an in
            camera interview with the child(ren). In the absence of
            good cause, the decision to conduct an interview shall
            be made before trial. If the court elects not to conduct
            an interview, it shall place its reasons on the record.



                                                                           A-3010-19
                                       25
"[T]he decision whether to interview a child in a contested custody case is left

to the sound discretion of the trial judge, which, as in all matters affecting

children, must be guided by the best interest of the child." D.A. v. R.C., 438

N.J. Super. 431, 455-56 (App. Div. 2014). A judge's interview of a child is

discretionary, rather than mandatory, regardless of the age of the child. Pressler

& Verniero, Current N.J. Court Rules, cmt. on R. 5:8-6 (2022).

      Here, the judge stated when the trial began that he would not interview

Mark. the judge explained:

            This child does appear to have certain special needs,
            and I am not going to subject that child to any additional
            trauma that would be incurred by dragging the child
            into . . . a courtroom, albeit in a private setting with a
            judge, and just add to the trauma that this child may
            have or is continuing to suffer.

            The court is confident based on the testimony that . . . .
            the court is going to have more than enough
            information . . . . [F]or those reasons, the court is going
            to decline to . . . interview[] this [eleven]-year-old
            child.

            Certainly the court is always subject to change its
            position. But, I . . . would be hard pressed . . . to find
            anything at this juncture overriding what this court is
            already holding in the best interest of the child not to
            cause further delay and trauma to the child by dragging
            the child in here and . . . interviewing him.




                                                                            A-3010-19
                                       26
      The judge reiterated these sentiments on January 31, 2020, after hearing

additional testimony from defendant about plaintiff's alleged abuse of Mark.

The judge stated, "I am not interviewing [Mark]. It is clear he has significant

issues and I'm not going to exacerbate those by putting him through the trauma

of having the court interview him." Based on our deferential standard of review,

and convinced the judge's factual findings are supported by competent, credible

evidence, we find no reason to disturb his decision not to interview Mark.

      Similarly, we decline to conclude the judge erred in deciding not to

appoint a GAL for Mark. Rule 5:8B provides, in part, that in "cases in which

custody or parenting time/visitation is an issue, a [GAL] may be appointed by

court order to represent the best interests of the child . . . if the circumstances

warrant such an appointment." (Emphasis added). Thus, a trial court is not

bound to appoint a GAL simply because a party requests the appointment.

      The role of a GAL is "to assist the court in its determination of the . . .

minor's best interest." Div. of Youth & Fam. Servs. v. Robert M., 347 N.J.

Super. 44, 70 (App. Div. 2002). That is to say, a GAL's

            services are to the court on behalf of the child. The
            GAL acts as an independent fact finder, investigator
            and evaluator as to what furthers the best interests of
            the child. The GAL submits a written report to the court
            and is available to testify. If the purpose of the


                                                                             A-3010-19
                                       27
             appointment is for independent investigation and fact
             finding, then a GAL would be appointed.

             [In re M.R., 135 N.J. 155, 173 (1994) (quoting Pressler
             & Verniero, cmt. on R. 5:8B).]

But a GAL's report and recommendations "may never serve as a substitute for

the court's exercise of its parens patriae obligation" and a "trial judge must never

'cede . . . responsibility and authority[,]' or 'abdicate its decision making role to

an expert.'" Milne v. Goldenberg, 428 N.J. Super. 184, 202 (App. Div. 2012)

(quoting P.T. v. M.S., 325 N.J. Super. 193, 216 (App. Div. 1999)).

      Here, defendant ensured that throughout the course of 2019, law

enforcement, the Division, and Mark's pediatrician followed up on or

investigated his multiple allegations that plaintiff abused Mark. Also, counsel

for both parties were given access to the Division's records months before the

trial occurred and before the Division closed its investigation upon finding the

allegations of abuse were "not established." Given the extent to which Mark's

circumstances were scrutinized, we are not persuaded the judge abused his

discretion in declining to appoint a GAL for Mark.

      Regarding Point IV, defendant argues the judge erred by denying him the

ability to call certain witnesses and present certain evidence.          Again, we

disagree.


                                                                               A-3010-19
                                        28
      We review a Family Part judge's evidentiary rulings for an abuse

of discretion. N.J. Div. of Child Prot. & Permanency v. N.T., 445 N.J. Super.

478, 492 (App. Div. 2016). Thus, we reverse discretionary determinations, as

with all rulings on the admissibility of evidence, only "when the trial judge's

ruling was 'so wide of the mark that a manifest denial of justice resulted.'" N.J.

Div. of Youth & Fam. Servs. v. M.G., 427 N.J. Super. 154, 172 (App. Div.

2012) (quoting State v. Carter, 91 N.J. 86, 106 (1982)).

      Defendant does not deny that he waited until the trial was due to

commence before he sought access to certain records. Nor does he deny that he

waited until mid-trial to served subpoenas on multiple witnesses, without notice

to plaintiff, despite having several weeks between hearing dates to issue the

subpoenas. Despite these dilatory tactics, and over plaintiff's objection, the

judge permitted defendant to call any witnesses who were in court on January

31 who had been subpoenaed.           One such witness was Mark's maternal

grandmother. Given the judge's concern that further delays in the trial would

negatively impact Mark, we are not persuaded the judge erred in precluding

additional witnesses from testifying at a later date.

      Additionally, we are satisfied the judge did not abuse his discretion in

denying defendant's belated request for the production of certain records, such


                                                                            A-3010-19
                                       29
as confidential Division's records. As discussed, defendant's prior counsel had

reviewed records from the Division months before the trial commenced. Also,

it appears defendant's trial counsel failed to seek access to such records prior to

trial, even though the Division's investigation did not conclude until December

2019. Further, because the judge expressed concern that further delays would

negatively impact Mark, and defendant offered no logical reason for waiting

until the trial had commenced to seek this evidence, we see no reason to upset

the judge's evidentiary rulings.

      We need not extensively address defendant's arguments under Points VI

and VIII. Suffice it to say defendant's contentions the judge erred in finding he

coached the minor child, or that the judge mistakenly equated a "not established"

finding by the Division to mean plaintiff did not abuse Mark, are belied by the

record and devoid of merit. R. 2:11-3(e)(1)(E).

      Finally, regarding Point X, defendant argues the judge mistakenly

entertained feedback from a sheriff's officer about a phone conversation

defendant had on December 9 while outside the judge's courtroom. During that

conversation, defendant apparently mentioned the judge was upset, and the

officer related that comment back to the judge. While the judge should not have

considered such extraneous information, defendant points to nothing in the


                                                                             A-3010-19
                                       30
record to support his contention that this lone remark impacted the judge's

February 14 decision. Moreover, the record reflects the judge found defendant's

attorney intended "no disrespect" when he failed to appear for the December 9

hearing, that defendant's attorney enjoyed "a high level of respect" in his

profession and had conducted himself "with the exception of that day with the

utmost respect towards the court."         Also, the judge stated counsel had

"maintained a truly dignified and professional demeanor throughout." Further,

the judge accepted counsel's apology for failing to appear on December 9 and

concluded no sanctions should be imposed against defendant's attorney because

"it's in the past." Considering these facts, we decline to conclude, as defendant

urges, that the sheriff's officer's comments were "highly prejudicial" to

defendant.

      In sum, we discern no error in the custody and parenting time

determinations made by the judge to warrant our intervention, and we affirm the

February 14, 2020 order. To the extent we have not addressed defendant's

remaining arguments, we are convinced they lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3010-19
                                      31